t c memo united_states tax_court st luc valbrun petitioner v commissioner of internal revenue respondent docket no filed date steven m harris for petitioner d’aun e clark and kenneth a hochman for respondent memorandum findings_of_fact and opinion gerber chief_judge after petitioner filed an amended u s individual_income_tax_return for the taxable_year showing an increase in tax of dollar_figure respondent determined a dollar_figure fraud_penalty under section for petitioner’s taxable_year the sole issue remaining for our consideration is whether petitioner is liable for the civil_fraud penalty under sec_6663 for the taxable_year findings_of_fact at the time of the filing of the petition in this case petitioner resided in haiti for the taxable_year petitioner derived income in florida from tax_return preparation selling automobile insurance and providing immigration services his business activities were conducted predominantly in cash petitioner reported only dollar_figure of insurance sales income dollar_figure of bank interest_income and a total_tax of dollar_figure sometime in may or june of respondent began an audit of petitioner’s tax_return when initially asked for records related to his business activities petitioner did not produce any income records or bank statements claiming that they were lost petitioner did produce an organized collection of checks in connection with his expenses later petitioner’s accountant produced records relating to petitioner’s insurance sales and records concerning more than big_number customers for whom 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent also audited the and returns but those returns are not at issue in this case petitioner had prepared income_tax returns but no bank statements from the customer logs provided and various books of receipt respondent’s tax examiner the examiner computed income from petitioner’s business activities as follows business reported per audit understatement originally insurance sales_tax return preparation other services dollar_figure -0- big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number in addition the examiner also determined that petitioner received interest_income from personal loans he made the examiner also verified through forms that had been received by respondent that petitioner’s interest_income for was understated the examiner verified interest_income of dollar_figure resulting in an understatement of interest_income of dollar_figure the record does not reflect whether any interest from the personal loans was included in this amount therefore the actual understatement of interest_income could have been larger than dollar_figure on date petitioner pleaded guilty to one count of willfully making and subscribing a false income_tax return under sec_7206 for petitioner was voluntarily deported from the united_states to haiti as a result of his guilty plea 3petitioner admitted preparing over big_number returns of which approximately percent were prepared for free though there were records for only big_number returns and he agreed to file an amended tax_return petitioner’s accountant and the examiner discussed whether the insurance_income should have been reported on a corporate tax_return because the insurance_business had been incorporated sometime near ultimately however the income was reported on the amended_return petitioner filed on date petitioner filed the amended_return reflecting increased income of dollar_figure a correct_tax of dollar_figure and an increase in tax of dollar_figure respondent determined that the entire underpayment was attributable to fraud and that petitioner was liable for civil_fraud penalties of dollar_figure under sec_6663 for the taxable_year opinion if any part of an underpayment is due to fraud a penalty equal to percent is imposed on the portion of the underpayment which is attributable to fraud sec_6663 fraud is defined 4respondent’s determination of the amount of penalty appears to be incorrect because the amount is based on the total correct_tax not the portion of the underpayment attributable to fraud consequently it does not give petitioner credit for the dollar_figure of tax shown on the original return therefore if we find that the underpayment_of_tax is attributable to fraud the penalty should be based on no more than the total underpayment of dollar_figure not the total correct_tax of dollar_figure 5pursuant to sec_1_6664-2 income_tax regs for purposes of ascertaining the underpayment on which the sec_6663 penalty is based the tax shown on an amended_return is not substituted for the tax_shown_on_the_return as originally filed if the latter was fraudulent as an intentional wrongdoing designed to evade tax believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 the commissioner must prove fraud by clear_and_convincing evidence rule b to satisfy this burden the commissioner must show that an underpayment exists and that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir fraud is never presumed and must be established by independent evidence of fraudulent intent edelson v commissioner supra fraud may be shown by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 to decide whether the fraud_penalty is applicable courts consider several indicia of fraud or badges_of_fraud which include understatement of income inadequate books_and_records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities filing false forms w-4 failure to make estimated payments dealing in cash engaging in illegal activity and attempting to conceal illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence of fraud see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 94_tc_316 in addition this list is nonexclusive see miller v commissioner supra pincite the intent to evade taxes is not an element of an offense under sec_7206 and thus petitioner is not estopped to deny fraud because of his conviction 84_tc_636 however a conviction under is a probative fact that can be considered and can be persuasive evidence of the intent to evade tax stefansson v commissioner tcmemo_1994_162 avery v commissioner tcmemo_1993_344 petitioner’s sec_7206 conviction was a result of a plea bargain petitioner’s counsel suggests that this plea could be the result of petitioner’s decision to avoid the risk of receiving a more severe punishment if he lost at trial no evidence has been presented that this was in fact the case nor do we need to delve into petitioner’s intentions at the time he entered into the plea bargain the conviction when coupled with the five indicia of fraud discussed below provides persuasive evidence of fraud first petitioner’s understatement of income was substantial he failed to report income from tax_return preparation or immigration services in addition he failed to report nearly percent of his interest_income and almost percent of his insurance sales income second petitioner failed to keep adequate books_and_records he initially provided no sales records customer lists or other related documents to the examiner even when petitioner’s accountant provided those documents they were not complete in addition petitioner did not produce bank statements or forms third petitioner’s explanations of his behavior were implausible and inconsistent petitioner’s excuse provided to the examiner that his income records were lost was implausible and inconsistent because those records were subsequently provided by petitioner’s accountant in response petitioner asserts that the accountant produced most but not all of the documents because some had been lost and therefore there was no intent to mislead or conceal anything even if some of the documents were lost failure to produce the available documents initially was misleading and inconsistent we find incongruous the fact that petitioner claims to have lost records pertaining to income but was able to produce organized documents to substantiate expenses petitioner’s contention that the omitted income from insurance sales should have been reported on a corporate tax_return is without effect because the income was not reported by any entity petitioner prepared over big_number tax returns petitioner’s knowledge of the tax law belies the argument that he did not know the proper treatment of his income even if petitioner thought the insurance_income should have been reported on a corporate tax_return that belief does not justify petitioner’s reporting only a portion of the insurance_income on his individual return and not reporting any income from other businesses that were not incorporated fourth petitioner failed to cooperate with the examiner petitioner’s failure to provide available documents relating to income is a failure to cooperate petitioner’s subsequent cooperation does not make up for his failure to cooperate with the examiner initially fifth petitioner’s business was conducted almost exclusively in cash while petitioner contends that it was customary to conduct business in cash in his native haiti that does not justify petitioner’s florida cash businesses which permitted him to conceal and fail to report income conducting a cash business does not per se prove fraud when coupled with attempts to conceal transactions or avoid the requirement of reporting cash transactions it becomes more probative see eg beck v commissioner tcmemo_2001_270 dealings in cash however do heighten the negative effect of inadequate record keeping one of the indicia of fraud indicated above ferguson v commissioner tcmemo_2004_90 mcgirl v commissioner tcmemo_1996_313 affd without published opinion 131_f3d_143 8th cir the businesses in which petitioner was involved required substantial documentation conducting businesses in cash provided petitioner the opportunity to conceal his business income fraudulent intent can be shown by circumstantial evidence 67_tc_181 petitioner’s knowledge of the tax law undermines any argument that he was unaware that the income was subject_to tax petitioner’s actions and behavior were consistent with an attempt to conceal finally petitioner pleaded guilty to willfully making a false return under sec_7206 after careful review of the record we hold that petitioner’s entire course of conduct demonstrates fraudulent intent respondent has shown by clear_and_convincing evidence that petitioner’s entire dollar_figure underpayment_of_tax was fraudulent and that petitioner’s underpayment is subject_to the penalty under sec_6663 decision will be entered under rule
